Citation Nr: 1030520	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-41 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected posttraumatic stress disorder (PTSD), evaluated as 30 
percent disabling prior to May 5, 2009, and as 50 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active service from June 1946 to November 1947.

This appeal to the Board of Veterans Appeals (Board) arises from 
an August 2005 rating action which granted service connection for 
PTSD, evaluated as 30 percent disabling, and which assigned an 
effective date for service connection of December 13, 2004.  

The Veteran appealed the issue of entitlement to an increased 
initial evaluation.  In February 2009, the Board remanded the 
claim for additional development.  In March 2010, the Appeals 
Management Center (AMC) increased his evaluation to 50 percent, 
with an effective date of May 5, 2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 
7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  For the period prior to May 5, 2009, the Veteran's PTSD is 
shown to have been manifested by symptoms that include anxiety, 
an inability to relax, and depression; occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks, 
but not occupational and social impairment with reduced 
reliability and productivity.  

2.  As of May 5, 2009, the Veteran's PTSD is shown to have been 
productive of symptoms that include "flashbacks" two to three 
times per week, panic attacks, and sleep disturbance; and no more 
than occupational and social impairment with reduced reliability 
and productivity.




CONCLUSIONS OF LAW

1.  Prior to May 5, 2009, the criteria for an initial evaluation 
in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2009).  

2.  As of May 5, 2009, the criteria for an evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, 
Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an increased initial 
evaluation for his service-connected PTSD.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2009), the Veteran's discharge (DD Form 214) 
indicates that his military occupation specialty was military 
policeman.  The medical evidence shows that he began receiving 
treatment for psychiatric symptoms in 2004.  He has asserted that 
while performing duties as a prison guard, he was threatened with 
death by inmates, broke up fights, stopped riots, saw a prisoner 
shot while attempting to escape, and remembers "hearing bullets 
whiz by me."  

In December 2004, the Veteran filed his service connection claim.  
In June 2005, the RO afforded the Veteran an examination, the 
report of which indicates that the C-file was not made available 
for review.  The VA examination report indicates that the PTSD 
diagnosis was based, at least in part, on an inaccurate premise 
(i.e., a claimed stressor of being "struck in the head by 
prisoners during the prison riot that caused an eye injury") 
(service connection is in effect for a right eye disability 
incurred after the Veteran was struck in the eye by another 
enlisted man outside of an enlisted men's club).  See Veteran's 
October 1947 service treatment report; Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005).  Inexplicably, the RO failed to 
attempt to verify any of the claimed stressors with the service 
department.  Pentecost v. Principi, 16 Vet. App. 124 (2002); VA 
Adjudication Procedure Manual, M21-1MR, Part III.iv.4.H.29.a, i.  
In any event, in August 2005, the RO granted the claim for PTSD.  
The RO assigned a 30 percent evaluation, with an effective date 
for service connection of December 13, 2004.  

The Veteran filed a timely notice of disagreement as to the issue 
of entitlement to an initial rating in excess of 30 percent for 
PTSD. In March 2010, the AMC increased his rating for PTSD to 50 
percent, with an effective date of May 5, 2009.  Since this 
increase did not constitute a full grant of the benefits sought, 
the increased initial evaluation issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board notes that a decision of the Social Security 
Administration (SSA), dated in February 1989, is of record, which 
indicates that the Veteran was determined to be disabled as of 
July 1988, due to a back disability.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such a 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  

Under DC 9411, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactory, 
with routine behavior, self care, and conversation normal), due 
to such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep impairment; 
or mild memory loss (such as forgetting names, directions, recent 
events).  Id.  

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: Suicidal ideations; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.  

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 
are not an exclusive or exhaustive list of symptomatology which 
may be considered for a higher rating claim.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See Quick Reference to the Diagnostic Criteria from 
DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-
IV").

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and a veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination. 38 C.F.R. § 
4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).  

A.  Prior to May 5, 2009

The relevant medical evidence includes a VA PTSD examination 
report, dated in June 2005.  This report shows that the Veteran 
indicated that he had a history of many hospitalizations, but 
that none of them were for treatment of psychiatric symptoms, 
although he was hospitalized for treatment of psychiatric 
symptoms by VA on one occasion in the 1950's.  He complained of 
anxiety, an inability to relax, and depression, as well as back 
pain that interfered with his sleep.  He stated that he retired 
in 1988, after 38 years of employment, due to physical symptoms.  
On examination, he was neatly groomed.  There were no delusions, 
hallucinations, "or other persistence."  There were no suicidal 
or homicidal thoughts, ideation, plans, or intent.  He was 
oriented to person, place, and time.  There was no evidence for 
memory loss, or impairment.  There were no obsessions, or 
ritualistic behaviors, that interfered with routine activities.  
The rate and flow of speech was normal, relevant, logical, and 
goal-directed.  There were mild-to-moderate symptoms of 
depression, and moderate anxiety.  The Axis I diagnoses were 
PTSD, and depression.  The Axis V diagnosis was a GAF score of 
58.  

VA progress notes, dated between December 2004 and May 4, 2009, 
show that in February 2006, the Veteran received treatment for 
psychiatric symptoms.  He complained of symptoms that included 
waking up a couple of nights a week with thoughts of "an 
explosion," riots, or events at a blockade, all related to the 
prison where he worked during service.  He further complained of 
insomnia, crying spells, and poor appetite.  He reported 
participation in pleasurable activities, to include going to 
dances, and to the library.   He gave a history that included two 
marriages, the second of which lasted 31 years and which ended 
with the death of his spouse, and that he had worked 38 years as 
a toolmaker.  On examination, speech was somewhat hesitant, with 
a long, droning monotone quality.  There was no current 
suicidality, or homicidality, and no auditory or visual 
hallucinations.  There were some depressive ruminations and 
negative cognitions.  He was alert and oriented times three.  
Intelligence and intellect were average.  Insight was present, 
and judgment was operationally intact.  The Axis I diagnoses were 
grief and bereavement, history of PTSD, and "likely" recurrent, 
mild major depression.  The Axis V diagnosis was a GAF score of 
62.  The report indicates that medication was recommended, but 
refused.  

The Board finds that, prior to May 5, 2009, an evaluation in 
excess of 30 percent is not warranted.  The June 2005 VA 
examination report shows that there were no delusions, 
hallucinations, suicidal or homicidal thoughts, ideation, plans, 
or intent, or no obsessions, or ritualistic behaviors.  The 
Veteran was oriented to person, place, and time, and there was no 
evidence for memory loss, or impairment.  The rate and flow of 
speech was normal, relevant, logical, and goal-directed.  There 
were mild-to-moderate symptoms of depression, and moderate 
anxiety.  The Veteran's Axis V diagnosis was a GAF score of 58, 
which is evidence of moderate symptoms.  The only other 
significant evidence of treatment for psychiatric symptoms is 
dated in February 2006, which is about 14 months into the time 
period in issue.  At that time, the Veteran was afforded a GAF 
score of 62.  This GAF score represents mild symptoms.  

In summary, the Veteran's symptoms are not shown to be 
sufficiently severe to have resulted in occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, and the Board has determined that the 
preponderance of the evidence shows that the Veteran's PTSD more 
closely resembles the criteria for not more than a 30 percent 
rating.  The Board therefore finds that the evidence does not 
show that the Veteran's symptoms are of such severity to 
approximate, or more nearly approximate, the criteria for an 
initial evaluation in excess of the currently assigned 30 percent 
under DC 9411.  See 38 C.F.R. § 4.7.  

B.  As of May 5, 2009

The only relevant medical evidence is a VA PTSD examination 
report, dated in May 2009, which indicates that the examination 
was performed on May 5, 2009.  This report shows that the Veteran 
complained of symptoms that included "flashbacks" two to three 
times per week, panic attacks, and sleep disturbance.  The report 
indicates that the Veteran had not received any psychiatric 
treatment since February 2006, and that he was not currently 
receiving treatment for psychiatric symptoms.  The report 
indicates that the Veteran was married (his third marriage), and 
that his marriage was "wonderful."  He reported being  
hypervigilant, and a loner, but that he talked to his friends on 
the phone.  He report having trouble "connecting" with his son 
and grandchildren.  On examination, he was clean and neatly 
groomed.  Speech was spontaneous, soft or whispered.  He was 
manipulative and suspicious.  Affect was flat, and mood was 
anxious.  He was oriented to person, place, and time.  Thought 
process was rambling and circumstantial.  There were no delusions 
or hallucinations.  He understood the outcome of his behavior, 
and understood that he had a problem.  There was no obsessive or 
ritualistic behavior, or homicidal or suicidal thought.  Impulse 
control was good.  The report indicates that his psychiatric 
symptoms were not associated with problems performing the 
activities of daily living, and that the Veteran denied issues 
related to depression.  The Axis I diagnosis was PTSD.  The Axis 
V diagnosis was a GAF score of 58.  The examiner indicated that 
the Veteran did not have total occupational and social impairment 
due to PTSD, that there were signs and symptoms resulting in 
deficiencies in "relations, work, mood, or school," family 
relations, and mood, but not resulting in deficiencies in work, 
judgment, or thinking, and that there was not reduced reliability 
and productivity due to PTSD, or intermittent periods of 
inability to perform occupational tasks due to PTSD signs and 
symptoms, nor were there PTSD signs and symptoms that were 
transient or mild and which decreased work efficiency and ability 
to perform occupational tasks only during periods of significant 
stress.   

The Board finds that as of May 5, 2009, the criteria for a 50 
percent evaluation have not been met.  The Veteran's symptoms are 
not shown to be sufficiently severe to have resulted in 
occupational and social impairment with reduced reliability and 
productivity, and the Board has determined that the preponderance 
of the evidence shows that the Veteran's PTSD more closely 
resembles the criteria for not more than a 50 percent rating.  
The Board first notes that the GAF score of 58 is identical to 
that assigned in the June 2005 VA PTSD examination report, and 
that during the time period in issue, the Veteran is not shown to 
have received any treatment for his psychiatric symptoms, or to 
have been using medication for control of his symptoms.  During 
his May 2009 examination, and in contrast to his claimed symptoms 
during his June 2005 VA examination, the Veteran denied issues 
related to depression.  Given this evidence, the AMC's assignment 
of the 50 percent evaluation appears to have been quite generous.  
In this regard, the May 2009 VA PTSD examination report shows 
that the Veteran was clean and neatly groomed, with spontaneous 
speech, flat affect, and anxious mood.  He was oriented to 
person, place, and time.  Thought process was rambling and 
circumstantial.  There were no delusions or hallucinations.  
There was no obsessive or ritualistic behavior, or homicidal or 
suicidal thought.  Judgment and insight were unremarkable, and 
impulse control was good.  The GAF score was 58, which is 
evidence of moderate symptoms.  The Board therefore finds that 
the evidence is insufficient to show that the Veteran's PTSD 
symptoms were productive of occupational and social impairment 
with reduced reliability and productivity, and that the claim 
must be denied.  

C.  Conclusion

In deciding the Veteran's increased initial evaluation claim, the 
Board has considered the determination in Fenderson and Hart, and 
whether the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.  The Board therefore 
finds that the evidence is insufficient to show that the Veteran 
had a worsening of his PTSD such that an increased initial 
evaluation is warranted.

The Board considered the benefit-of-the-doubt rule; however, as 
the preponderance of the evidence is against the appellant's 
claim, such rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II. VCAA

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in January and April 
of 2005, February 2006, and October 2007.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The January and April 2005 VCAA notices were issued in 
association with the Veteran's claim for service connection for 
PTSD.  This claim was granted in August 2005.  In such a case, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional § 
5103(a) notice is required.  Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issue on appeal have been obtained and 
are associated with the Veteran's claims files.  The RO has 
obtained the Veteran's VA and non-VA medical records, and SSA 
records.  The Veteran has been afforded examinations.  The Board 
concludes, therefore, that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


